DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of October 23, 2020, Applicant, on January 25, 2021, amended claims 1, 3, 13, & 17, canceled claims 2, 4, 14, & 18, and added claims 21-24. Claims 1, 3, 5-13, 15-17, & 19-24 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the amended limitations of "automatically updating one or more additional algorithms related to generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value" overcomes the Section 101 rejection because such automated limitations definitively take the claims out of the mental and/or pen-and-paper realm and introduces an automated controlling function. Examiner respectfully disagrees.
	
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under prong 1 of Step 2A, the claims (claim 1, and similarly claims 3, 5-13, 15-17, & 19-24) recite “processing data, obtained from a first set of data structures, pertaining to multiple orders placed with an enterprise by one or more users, wherein the first set of data structures contains data associated with distinct portions of order transactions, and wherein processing the data is carried out without input from the one or more users; extracting information pertaining to multiple pre-defined attributes from the processed data and processing the extracted information into a second set of data structures; attributing a value to each of the multiple pre-defined attributes, wherein the attributed value comprises a negative weightage scale assigned to the given attribute; calculating order experience scores for the multiple orders based at 

	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of the above limitations, including updating algorithms generating the benchmark, are directed to calculating order experience scores and benchmarks for order experience values for users’ orders place with an enterprise and performing an action related to the users’ order experiences, which manages personal human behavior of human users placing orders, transactions between users and the enterprise, and commercial activities of orders and transactions between customers and enterprises, and thus, the claims, including updating algorithms generating the benchmark, are directed to a certain method of organizing human activity.
but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited processing data pertaining to orders placed with an enterprise by users, comprising order transactions, extracting and processing attributes, attributing a value to the attributes, calculating order experience scores by applying an algorithm, generating a benchmark order experience value based on calculated experience scores, updating algorithms for generating benchmark order experience values based on the benchmark order experience value, and performing an action related to the experience of the order based on the benchmark could all be reasonably interpreted as a human making observations of data orders to process, extract information pertaining to orders, and attribute values, mentally perform evaluations to calculate order experience scores, calculate a benchmark, update the process related to generating a benchmark, and perform operations, including determining order experience performance, based on the observations by a human using mental judgments and with a pen and paper; therefore, contrary to Applicant’s assertion the claims, including updating algorithms generating the benchmark,  are directed to a mental processes. 
Moreover, by calculating order experience scores by applying an algorithm, generating a benchmark order experience value based on calculated experience scores, and updating the algorithm for generating the benchmark, the claim recites a mathematical calculation calculating a score and a mathematical relationship to generate a benchmark value based on a mathematical calculation. 
Accordingly, the claims are directed to a certain method of organizing human activity, mental processes, and a mathematical concept, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Specifically with respect to Applicant’s assertions, a human can mentally perform evaluations to update the process related to generating a benchmark by a human using mental judgments and with a pen and paper. Further, updating the process related to generating a benchmark of order experience value manages personal human behavior of human users placing orders, transactions between users and the enterprise, and commercial and sales activities of orders and transactions between customers and enterprises. Moreover, updating an algorithm related to generating a benchmark value, to one of skill in the art, recites a mathematical calculation calculating benchmark value based on a mathematical relationship based on the attributed values. Accordingly, the claimed updating recites a certain method of organizing human activity, a mental processes, and a mathematical concept, and thus, the feature referred to by Applicant is an abstract idea under the first prong of Step 2A.
The added recitation of “automatically” amounts to nothing more than a mere instruction “apply” the abstract idea, which is not sufficient to integrate an abstract idea into a patent-eligible invention nor amount significantly more than an abstract idea. See MPEP 2106.05(f)


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues the cited reference does not disclose the claimed limitations of "attributing a value to each of the multiple pre-defined attributes, wherein the attributed value comprises a negative weightage scale assigned to the given attribute" because the cited portion of the reference fails to teach "a negative weightage scale" as the alleged "on-time delivery rate" cannot, by definition, be negative, and moreover, the cited portion of the references does not describe the on-time delivery rate being used in the capacity of a "scale," let alone a negative weightage scale, as required by the amended independent claims. Examiner respectfully disagrees.
Chen discloses that from the received real time data streams from order fulfillment optimization engine and order management system, the KPI monitoring system 102 updates real time KPI data (i.e. attributing a value) 106 including, but not limited to such KPI data as: on-time delivery rate, average shipment zones, average order split rate, etc., (i.e. weightage scales). [0026].
Examiner notes that the terms “weight” and “weightage,” respectively, mean (1) the amount that something and someone weighs or (2) the value and importance of something when compared with another thing (see Weight, Cambridge.org, available at dictionary.cambridge.org/dictionary/english/weight; see also Weightage, Cambridge.org, available at dictionary.cambridge.org/us/dictionary/english/weightage), the term “scale” means a set of numbers, amounts, etc., used to measure or compare the level of something (Scale, Cambridge.org, available at dictionary.cambridge.org/us/dictionary/english/scale), and the term “negative” means extending or generated in a direction opposite to an arbitrarily chosen regular direction or position. Negative, Merriam-Webster.com, available at merriam-webster.com/dictionary/negative.
In view of the definition of the terms weight, weightage, and scale discussed above, the disclosed on-time delivery rate, average shipment zones, and average order split rate in Chen are each amounts that something weighs (i.e., the weight of on-time delivery, shipment zones, and order split) and are value measurements and values used to compare each of these measurements with each other or overtime in the dashboard disclosed in Chen, and thus, these real-time KPIs in Chen are weightage scales, pursuant to the broadest reasonable interpretation of these terms.  Furthermore, when the real-time value for each KPI is reduced as compared to the previously updated real-time KPI (wherein one of skill in the art immediately understands these real-time measurements of order performance include such reductions from one time period to another), this will reduce each of the real-time KPIs of on-time delivery rate, average shipment zones, and average order split rate, which extends each of these KPIs in the opposite direction of an increase in the KPIs. Stated another way, a reduced KPI negatively impacts the value of KPIs. Thus, a reduction in the real-time KPI in the KPI is an assigned value that is a negative weightage scale, as claimed.











Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-13, 15-17, & 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claim 13 & 17, recites “updating one or more additional algorithms related to generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value.” However, Applicant’s specification does not in expressly or inherently require updating algorithms related to generating the benchmark order experience values using a portion of a generated benchmark order experience value, as the claims require.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “updating one or more additional algorithms related to generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value,” nothing in the Specification expressly or inherently requires updating algorithms related to generating the benchmark order experience values using a portion of a generated benchmark order experience value.
Applicant’s response cites to page 14, lines 12-17 of the Specification as support for these amendment; however, this section of the Specification discusses Step 402, which is the extracting and attributing steps earlier in the claim that extracts and attributes values to the predefined attributes and makes no mention of generating the benchmark or updating algorithms related to generating the benchmark using the benchmark. In this portion of the Specification, there is a discussion about the value attributed to the values may include negative values and that the predefined attributes can be updated, but attributing a value to an attribute or updating predefined attributes is not generating the benchmark or updating algorithms related to generating the benchmark using the benchmark.
Further, the section of the Specification discussing Step 406 in page 14, lines 18-23, which is the step of discussing generating the benchmark order experience value simply states the at least one benchmark order experience value is generated based at least in part on the calculated order experience scores, and these order experience scores are calculated by extracting informing pertaining to the aforementioned predefined attributes, and nothing more. There is no discussion regarding updating algorithms related to generating the benchmark using the benchmark. 
Lastly, the next section discussing Step 408 in page 14, line 24-page 15, line 4 does discuss performing one or more operations related to order experience within the enterprise based on the benchmark order experience value; however, none of the operations include updating algorithms related to generating the benchmark using the generated benchmark. That is, while the Specification discusses performing operations based on the benchmark, the discussed operations based on the benchmark supported in the specification have nothing to do with updating algorithms related to generating the benchmark. 
Moreover, these performed operations cannot be the claimed “updating … algorithms” because the claims already recite performing the operations, and thus, if the “updating … algorithms” and “performing one or more operations” both refer to the performing operations, this updating limitation would be repeating the same step in the specification twice and be redundant. 

For the reasons set forth above, although the Specification discusses generating the benchmark value and performing operations based on the generated benchmark value, the Specification does not inherently nor expressly support updating algorithms related to generating the benchmark order experience values using a portion of a generated benchmark order experience value, as required by the claims.

Claims 15, 16, 23, & 24 depend on claim 13 and do not cure the aforementioned deficiencies, and thus, claims 15, 16, 23, & 24 are rejected for the reasons set forth above.

Claims 19-22 depend on claim 17 and do not cure the aforementioned deficiencies, and thus, claims 19-22 are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5-13, 15-17, & 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the attributed value" and “the value attributed.”  There is insufficient antecedent basis for each of these limitations in the claim.
Further, previously in the claim, the claim introduces “attributing a value.” It is not clear whether the recited “value,” “value attributed,” and “attributed value” discussed above are referring to the same value or each refer to a different value. Therefore, the claims fail to particularly point out and distinctly claim the subject matter of the invention.
Claims 3 & 5-12 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 3 & 5-12 are rejected for the reasons set forth above.
Claim 13 recites the limitation "the attributed value" and “the value attributed.”  There is insufficient antecedent basis for each of these limitations in the claim. 
Further, previously in the claim, the claim introduces “attribute a value.” It is not clear whether the recited “value,” “value attributed,” and “attributed value” discussed above are referring to the same value or each refer to a different value. Therefore, the claims fail to particularly point out and distinctly claim the subject matter of the invention.
Claims 15, 16, 23, & 24 depend on claim 13 and do not cure the aforementioned deficiencies, and thus, claims 15, 16, 23, & 24 are rejected for the reasons set forth above.
Claim 17 recites the limitation "the attributed value" and “the value attributed.” There is insufficient antecedent basis for each of these limitations in the claim. 

Claims 19-22 depend on claim 17 and do not cure the aforementioned deficiencies, and thus, claims 19-22 are rejected for the reasons set forth above.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-13, 15-17, & 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 3, 5-13, 15-17, & 19-24) recite “processing data, obtained from a first set of data structures, pertaining to multiple orders placed with an enterprise by one or more users, wherein the first set of data structures contains data associated with distinct portions of order transactions, and wherein processing the data is carried out without input from the one or more users; extracting information pertaining to multiple pre-defined attributes from the processed data and processing the extracted information into a second set of data structures; attributing a value to each of the multiple pre-defined attributes, wherein the attributed value comprises a negative weightage scale assigned to the given attribute; calculating order experience scores for the multiple orders based at least in part on applying at least one algorithm to at least one of the extracted information pertaining to the multiple pre-defined attributes in the second set of data structures and the value attributed to each of the multiple pre-defined attributes; generating at least one benchmark order experience value attributed to at least one portion of the enterprise, wherein the at least one benchmark order experience value is based at least in part on the calculated order experience scores; … updating one or more additional algorithms related to generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value; and performing one or more operations related to order experience within the enterprise based at least in part on the at least one benchmark order experience value.” Claims 1, 3, 5-13, 15-17, & 19-24, in view of the claim limitations, are directed to the abstract idea of processing data pertaining to orders placed with an enterprise by users, comprising order transactions, extracting and processing attributes, attributing a value to the attributes, calculating order experience scores by applying an algorithm, generating a benchmark order experience value based on calculated experience scores, updating algorithms for generating benchmark order experience values based on the benchmark order experience value, and performing an action related to the experience of the order based on the benchmark. 

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented method comprising,” “automatically,” and “wherein the method is performed by at least one processing device comprising a processor coupled to a memory” in claim 1, and similarly claims 13 and 17, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Cohen, et al. (US 7881957 B1) at [0046] (describing the processing system of the invention may be a general purpose or special purpose computing system and well-known computing systems, environments). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the data obtained from a data structures, extracting of information, and processing information into a second set of data structures, while parts of these 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3, 5-13, 15-17, & 19-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-17, & 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US 20170206592 A1), hereinafter Chen, in view of Farooq, et al. (US 20090192867 A1), hereinafter Farooq.
Regarding claim 1, Chen discloses a computer-implemented method comprising ([0006]-[0008], [0058], [0061]): 
processing data, obtained from a first set of data structures, pertaining to multiple orders placed with an enterprise by one or more users, wherein the first set of data structures contains data associated with distinct portions of order transactions, and wherein processing the data is carried out without input from the one or more users ([0025], [0030], the KPI monitoring module 102 receives data from real time data streams (e.g., optimization outputs) from order fulfillment optimization engine 132 and actual order fulfillment data from an Order Management System 134 [0034], [0037], [0039], Shipment Cost Analysis Engine 142, Inventory Performance Analysis Engine 144, and Ontime delivery analysis engine 146, receives Shipment data 152 (how orders were finally shipped to the customer), inventory data 158 (inventory levels for different items at different nodes at different points in time), Geo-location data 168 (location of the nodes in the networks and shipping zones between different locations), Shipment rate cards data 166 (carrier rates), Order Management System (OMS) Order data 170, Order fulfillment data 174 (the orders and their sourcing including what items were part of each order and nodes sourced from and when), Carrier schedule data 176 (when specific carriers make their pickups from a warehouse or store), Distributor capacity utilization data 178 (how many units or packages can be stored and processed), and payment authorization confirmation data 180 (which captures when and how payments are finally authorized)); 
extracting information pertaining to multiple pre-defined attributes from the processed data and processing the extracted information into a second set of data structures ([0026], from the received real time data streams from order fulfillment optimization engine and order management system, the KPI monitoring system 102 updates real time KPI data 106 including, but not limited to such KPI data as: on-time delivery rate, average shipment zones, average order split rate, etc., [0030], the data streams from the relevant order fulfillment optimization data for use in computing a specific KPI value is processed and packaged for updating the BI dashboard display 108 of FIG. 1,  [0034], [0037], [0039], the Shipment Cost Analysis method 300, the Inventory Performance Analysis method 400, the Inventory Performance Analysis method 500 in step 305, 405, & 505, processes and formats the data from multiple sources such as OMS, IMS, and TMS systems, and including performing a data integrity check to verify locations, time zones, etc.); 
attributing a value to each of the multiple pre-defined attributes, wherein the attributed value comprises a negative weightage scale assigned to the given attribute ([0026], from the received real time data streams from order fulfillment optimization engine and order management system, the KPI monitoring system 102 updates real time KPI data (i.e. attributing a value) 106 including, but not limited to such KPI data as: on-time delivery rate, average shipment zones, average order split rate, etc., (i.e. weightage scales) [0030], the data streams from the relevant order fulfillment optimization data for use in computing a specific KPI value is processed and packaged for updating the BI dashboard display 108 of FIG. 1,  [0034], [0037], [0039], the Shipment Cost Analysis method 300, the Inventory Performance Analysis method 400, the Inventory Performance Analysis method 500 in step 305, 405, & 505, processes and formats the data from multiple sources such as OMS, IMS, and TMS systems;
Examiner notes that the term “weight” or “weightage” means the amount that something or someone weighs or the value or importance of something when compared with another thing, the term “scale” means a set of numbers, amounts, etc., used to measure or compare the level of something, and the term “negative” means extending or generated in a direction opposite to an arbitrarily chosen regular direction or position, and furthermore, on-time delivery rate, average shipment zones, and average order split rate are each measurements and values used to compare ; 
calculating order experience scores for the multiple orders based at least in part on applying at least one algorithm to at least one of the extracted information pertaining to the multiple pre-defined attributes in the second set of data structures and the value attributed to each of the multiple pre-defined attributes ([0026], from the received real time data streams from order fulfillment optimization engine and order management system (i.e. based on the extracted information in the second data structures), the KPI monitoring system 102 calculates KPI data 106 including, but not limited to such KPI data as: on-time delivery rate, average shipment zones, average order split rate, etc. (i.e. calculating experience scores based on the value attributed to pre-defined attributes), [0030], the KPI analytics engine 102, the relevant OMS fulfillment data from the OMS processing and receiving and extracting from the data streams the relevant order fulfillment optimization data for use in computing a specific KPI value, [0034], [0037], [0039], the Shipment Cost Analysis method 300, the Inventory Performance Analysis method 400, the Inventory Performance Analysis method 500 creates shipping cost KPI and Operations abnormality flags by comparing an expected and actual timestamp data to flag operations abnormality such as order shipped late, order picked up by carriers late, order delivered by carrier late, etc.); 
generating at least one benchmark order experience value attributed to at least one portion of the enterprise, wherein the at least one benchmark order experience value is based at least in part on the calculated order experience scores ([0027], [0030],  the KPI monitoring system 102 includes a KPI data analytics engine that runs methods to thus determine abnormal occurrences or disturbances in the order fulfillment performance indicators, and trigger abnormality alerts when a KPI performance indicator: does not reach or achieve an acceptable predetermined limit or threshold value, or alternatively, exceeds an unacceptable predetermined limit or threshold value ; 
updating … generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value ([0027], [0030],  the KPI monitoring system 102 includes a KPI data analytics engine that runs methods to thus determine abnormal occurrences or disturbances in the order fulfillment performance indicators, wherein from the historical fulfillment results, it might be determined that a rate of around 0.04% is the current normal operating procedure, so an automatic threshold based on, for example, being two standard deviations beyond the mean rate may be used to flag an anomalous rate); and 
performing one or more operations related to order experience within the enterprise based at least in part on the at least one benchmark order experience value ([0027], if suddenly the rate of cancellation of orders passes this threshold—i.e., spikes to a much higher value, then the business users will be immediately notified of the problem and can take action remedy it, [0030]-[0031], if at 212, it is determined that the KPI value is within the relevant target threshold, then the process proceeds to 220 to generate and/or update the KPI data value at the BI dashboard display, if it is determined that the KPI value is not within the relevant target threshold, then the process proceeds to 215 to generate an abnormality alert signal for that failed KPI and communicate that abnormality alert signal to a root cause analysis manager engine for root cause analysis processing thereat, [0034]-[0040], for example, at step 510, the on-time delivery analysis engine may create Operations abnormality flags by comparing an expected and actual timestamp data to flag operations abnormality such as order shipped late, order picked up by carriers late, order delivered by carrier late, etc., then logic is implemented to identify from these key order checkpoint time ; 
wherein method is performed by at least one processing device comprising a processor coupled to a memory ([0009]-[0010], [0054]-[0061]).
While Chen discloses all of the above, including updating … generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value (as above), Chen does not expressly require that the disclosed updated of the benchmark necessarily updating algorithms related to generating benchmark order experience values; nonetheless, this additional feature is taught by further teachings in Farooq.
Farooq teaches updating one or more additional algorithms related to generating benchmark order experience values using at least a portion of the at least one generated benchmark order experience value ([0007]-[0008], [0132], an initial benchmark value for the resource is determined, and a model optimization engine is processed based on the defined business model, the input business strategy, business goal and constraint to iteratively generate an output benchmark value, update the initial benchmark value based on the output benchmark value until updating the benchmark value involves changing the benchmark value by less than a predetermined benchmark value error threshold).
Chen and Farooq are analogous fields of invention because both address the problem of measuring the performance of shipping and delivery operations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Chen the ability to update algorithms related to generating benchmark order experience values, as taught by Farooq, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the 
Regarding claim 3, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein the attributed value is based at least in part on an order experience disruption impact associated with the attribute ([0026], from the received real time data streams from order fulfillment optimization engine and order management system, the KPI monitoring system 102 updates real time KPI data 106 including, but not limited to such KPI data as: on-time delivery rate, [0028], the analysis engines 142, 144, 146 makes use of the following data source types: Shipment data 152, Distributor capacity data 154, Carrier data 156, Inventory data 158, Demand/order data 160, Receipts data 162, Backlog/cancellation data 164, [0037], Performance Analysis Engine 144 determines root cause an inventory KPI issue or failure, such as, number of item stock-outs before end of season or replenishment date at a node or group of nodes, excessively high inventory levels/failure for inventory to deplete as planned, number of cancellations at a node, etc.).
Regarding claim 5, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses further comprising: updating the multiple pre-defined attributes ([0023], the dashboard 108 receives real time KPI data 106 from KPI analysis engine 102 and periodically refreshes its data display, [0026], the KPI monitoring system 102 calculates and updates real time KPI data 106 including, but not limited to such KPI data as: on-time delivery rate, average shipment zones, average order split rate, etc.).
Regarding claim 6, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein the multiple pre-defined attributes comprise attributes pertaining to two or more of delivery commitment, order processing performance, order cancellation, order communications, order returns, order status, customer care, and delivery commitment revision ([0026], the KPI monitoring system 102 calculates .
Regarding claim 7, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises monitoring order experience of one or more subsequent orders in approximately real-time ([0023]-[0026], the real time KPI monitoring module 102 continuously monitors business KPIs and create abnormality alerts 104, the root cause analysis manager module 112 runs analytics engines, the dashboard 108 is configured to received root cause analysis results 114 from the root cause analysis manager 112 and creates reports for users to visualize the root cause analysis results, in real-time, and enable a user to act on the results of the root cause analysis, such as, when an order (i.e. one or more subsequent orders) has been delayed, the root cause analysis conducted may reveal the reason for the delay at a particular order fulfillment node and suggest or recommend any corrective action, to heavy load/backlog on the node (i.e. one or more subsequent orders), suggest to adjust the fulfillment engine settings to send less orders to that node, or to re-assign the backlog (i.e. one or more subsequent orders) of the node to other nearby nodes, a store that has depleted its inventory may cause orders to be cut-off or increased rate of back-orders (i.e. one or more subsequent orders), the store was cut-off from e-commerce order fulfillment or heavily over capacity, and so could not take further orders one or more subsequent orders)).
Regarding claim 8, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises tracking order experience progress across the enterprise for a pre- determined period of time ([0023], the dashboard 108 receives real time KPI data 106 from KPI analysis engine 102 and periodically refreshes its data display, [0035], at 310, the analysis engine 142 creates analysis charts and shipment cost KPIs, such as: average zone, average order split, .
Regarding claim 9, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises identifying one or more of the multiple pre-defined attributes, representing one or more aspects of an order experience cycle, requiring remedial action by the enterprise ([0039], the on-time delivery analysis engine may create Operations abnormality flags by comparing an expected and actual timestamp data to flag operations abnormality such as order shipped late, order picked up by carriers late, order delivered by carrier late, etc., and thus, checkpoint times are obtained at, e.g., order scheduled time, order pick up time, order ship time, actual order pick-up time after shipment time).
Regarding claim 10, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises determining order experience performance for one or more segments of users ([0035], at step 310, the analysis engine 142 creates analysis charts and shipment cost KPIs such as, but not limited to: average zone, average order split, etc., a shipment lane volume chart, e.g., by origin and destination (i.e. segments of users), and a demand destination average zone map  (i.e. segments of users) by grouping data and computing statistics for values in the group  (i.e. segments of users), e.g., to get average zones traveled for orders at a node, the system would group by, or filter, the set of orders shipped or sourced (sourcing details) to get just the sourcing results for orders fulfilled from the node and this set would be joined with a zipcode pair to zones map (holding the number of zones for each origin-destination zipcode pair) .
Regarding claim 11, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises determining order experience performance for one or more geographic regions ([0035], at step 310, the analysis engine 142 creates analysis charts and shipment cost KPIs such as, but not limited to: average zone, average order split, etc., a shipment lane volume chart, e.g., by origin and destination (i.e. geographic regions), and a demand destination average zone map  (i.e. segments of users) by grouping data and computing statistics for values in the group  (i.e. geographic regions) e.g., to get average zones traveled for orders at a node, the system would group by, or filter, the set of orders shipped or sourced (sourcing details) to get just the sourcing results for orders fulfilled from the node and this set would be joined with a zipcode pair to zones map (holding the number of zones for each origin-destination zipcode pair) on the origin and destination (i.e. geographic regions) columns of the sourcing data to obtain the zones for each order, and finally summary statistics would be computed on the zone).
Regarding claim 12, the combined teachings of Chen and Farooq teach the computer-implemented method of claim 1 (as above). Further, Chen discloses wherein performing the one or more operations comprises determining order experience performance for one or more groups within the enterprise ([0035], at step 310, the analysis engine 142 creates analysis charts and shipment cost KPIs such as, but not limited to: average zone, average order split, etc., a shipment lane volume chart, e.g., by origin (i.e. groups within the enterprise) and destination, and a demand destination average zone map by grouping data and computing statistics for values in the group, e.g., to get average zones traveled for orders at a node, the system would group by, or filter, the set of orders shipped or sourced (sourcing details) to get just the sourcing results for orders fulfilled from the node and this set would be joined with a zipcode pair to zones map (holding the number of zones for each origin-destination zipcode pair) on the origin (i.e. groups within the enterprise) an and destination columns of the sourcing data to obtain the zones for each order, and finally summary statistics would be computed on the zone).
Regarding claims 13, 15, 23, & 24, these claims are substantially similar to claims 1, 3, 6, & 9, respectively, and are, therefore, rejected on the same basis as claims 1, 3, 6, & 9. While claims 13, 15, 23, & 24 are directed toward a non-transitory processor-readable storage medium having stored therein program code of one or more software programs executed by a processing device, Chen discloses a non-transitory processor-readable storage medium as claimed. [0006]-[0010], [0058]-[0061].
Regarding claim 16, the combined teachings of Chen and Farooq teach Chen discloses the non-transitory processor-readable storage medium of claim 13 (as above). Further, Chen discloses wherein performing the one or more operations comprises determining order experience performance for at least one of one or more segments of users, one or more geographic regions, and one or more groups within the at least one enterprise  ([0035], at step 310, the analysis engine 142 creates analysis charts and shipment cost KPIs such as, but not limited to: average zone, average order split, etc., a shipment lane volume chart, e.g., by origin (i.e. groups within the enterprise) and destination, and a demand destination average zone map by grouping data and computing statistics for values in the group, e.g., to get average zones traveled for orders at a node, the system would group by, or filter, the set of orders shipped or sourced (sourcing details) to get just the sourcing results for orders fulfilled from the node and this set would be joined with a zipcode pair to zones map (holding the number of zones for each origin-destination zipcode pair) on the origin (i.e. groups within the enterprise) an and destination columns of the sourcing data to obtain the zones for each order, and finally summary statistics would be computed on the zone).
Regarding claims 17 & 19-22, these claims are substantially similar to claims 1, 3, 16, 6, & 9, respectively, and are, therefore, rejected on the same basis as claims 1, 3, 16, 6, & 9. While claims 17 & 19-22 are directed toward an apparatus comprising a processing device and a processor coupled to a memory, Chen discloses both an apparatus as claimed. [0006]-[0010], [0058]-[0061].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Henby, et al. (US 20090138334 A1) disclosing systems and methods for efficiently moving a product from the order stage to customer delivery by monitoring a practice using the at least one metric.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623